Citation Nr: 1528949	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-38 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a rating in excess of 20 percent for status post left total knee replacement.

5.  Entitlement to a compensable rating for status post right shoulder arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2004 to January 2008, and from February to November 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In January 2009, the RO granted service connection for left knee and right shoulder disabilities, each rated 0 percent, effective January 22, 2008.  An August 2010 rating decision increased (to 20 percent) the rating for the left knee disability, also effective January 22, 2008.  As the Veteran did not express satisfaction with the rating, and because it is less than the maximum provided by schedular criteria, the appeal in the matter continues.  See AB v Brown, 6 Vet. App. 35 (1993).  An October 2013 rating decision denied service connection for hearing loss, tinnitus and a low back disability.  In April 2015 a Travel Board hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing before the undersigned, the Veteran testified that, although he served in the Judge Advocate General's office, he was trained to be a soldier and was on the firing range on a regular basis.  He alleges he was thus exposed to acoustic trauma in service.  He asserts that his only exposure to hazardous levels of noise was in service.  He also claims he has constant ringing in his ears.  

Most of the Veteran's service treatment records (STRs) are unavailable (and the consequently has a heightened duty to assist him in the development of his claims).  He was advised of this in letters dated in September and December 2008, and also advised that he could submit evidence that could substitute for his STRs.  A January 2008 report of medical history notes he denied hearing loss.  A post deployment medical assessment in November 2009 notes the Veteran reported that during service he went on sick call for trouble hearing and ringing in the ears.  In November 2012, he was seen by a private physician with complaints of bilateral hearing loss and ringing in the ears; he stated that these symptoms began approximately one year prior.  Following assessments were tinnitus, unspecified, and bilateral sensorineural hearing loss.  

Service connection is established for, among i.a., a post total knee arthroplasty (TKA) right knee disability, rated 30 percent, and a post TKA left knee disability, rated 20 percent.

The Veteran asserts he was told by a physician that his low back disability is related to an altered gait resulting from his service connection knee disabilities.  On August 2013 VA examination, low back pain was diagnosed.  The examiner noted that from 2004 to 2009 there were no records of treatment for low back pain, and that the low back pain did not begin until 2011 or 2012.  She also stated the Veteran's low back disability was less likely than not related to his treatment for cervical complaints.  [Notably, cervical spine disability is not service connected.]  The examiner did not provide an opinion regarding a possible relationship between the Veteran's service-connected knee disabilities and his low back disorder.  

The Veteran also testified that he receives ongoing treatment for his right shoulder and left knee disabilities.  Updated records of such treatment are pertinent evidence, and must be sought..  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should again inform the Veteran that since his STRs are not available, he can submit alternate evidence that may substitute for them.

2.  The AOJ should ask the Veteran to identify all providers of evaluation and/or treatment he has received for a low back disability, hearing loss and tinnitus since his discharges from service, and for his right shoulder and left knee disabilities since March 2014, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  He should be requested to specifically provide the identifying information (and authorizations for release of records) for any providers who have related his low back disability to his service-connected knee disorders.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his low back disability.  The examiner must review the Veteran's record in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should identify (by diagnosis) each low back disability entity found, and the etiology of each disability diagnosed, (and specifically whether it is at least as likely as not (a 50% or higher probability) that such disability was caused or aggravated by a service connected disability, specifically the right and left knee disabilities.  The rationale for this opinion must be provided. 

4.  The AOJ should also arrange for an audiological evaluation of the Veteran to determine the likely etiology of his hearing loss and tinnitus, and specifically whether it is at least as likely as not (a 50% or higher probability) that they are related to his service.  If not, the examiner must identify the etiology for those disabilities considered more likely (with explanation why that is so).  The Veteran's VA record must be reviewed by the examiner in conjunction with the examination.

The examiner must include rationale with all opinions.

5.  The AOJ should arrange for the Veteran to be examined by an orthopedist to assess the current severity of his left knee and right shoulder disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings noted should be described in detail.  All indicated studies must be completed, to include range of motion studies of the left knee and right shoulder, with notation of any additional functional limitations due to factors such as weakness, pain, on use, etc.  Regarding the knee, the examiner should indicate whether there are severe chronic residuals of severe painful motion or weakness.  

The examiner should include rationale with all opinions.

6.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case (that includes a detailed explanation of the basis for the deduction from the rating assigned for left knee disability, citing to the clinical data that support the deduction) and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

